Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sung-Hoon Kim on 03/08/2022.

The application has been amended as follows: 
Amend claim 1 as follows:
1.	An aerosol product having a valve unit having a stem protruding from an aerosol container, and an actuator fitted to the stem, wherein
the aerosol container includes a plurality of partitioned housing spaces, an inflow port corresponding to the housing space, and one or more valve units in which a sealing member opening and closing the inflow port is provided for each inflow port;
at least one among the plurality of housing spaces is a main stock liquid housing section that houses a main stock liquid;

the actuator has a fitting portion fitted to the stem, and a mixing unit where materials discharged from the inflow port are mixed;
the main stock liquid discharged from the inflow port corresponding to the main stock liquid housing section and the viscosity lowering agent discharged from the inflow port corresponding to the viscosity lowering agent housing section are mixed in the mixing unit and a viscosity of the main stock liquid is lowered in the actuator;
the actuator has a mist-spraying mechanism unit that sprays the mixed discharged materials into an entraining space in the form of a mist through a nozzle tip having the mist- spraying mechanism unit, and air outside the actuator flows into the entraining space for reducing a pressure inside the entraining space;
the actuator further includes a foam forming section that foams, while entraining air, the discharged materials sprayed from the mist-spraying mechanism unit;
a discharge flow path provided in a main body portion of the actuator communicates with the stem; 
the main stock liquid and the viscosity lower agent pass through the discharge flow path of the main body portion, merge in the mixing unit, and proceed to the nozzle tip; and
the main body portion of the actuator is connected to and received within the fitting portion.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed aerosol product is considered allowable due to the configuration of the actuator for providing mist and foam forming sections. In particular, the actuator has a mist-spraying mechanism unit that sprays the mixed discharged materials into an entraining space in the form of a mist through a nozzle tip having the mist-spraying mechanism unit, and air outside the actuator flows into the entraining space for reducing a pressure inside the entraining space. The actuator further includes a foam forming section that foams, while entraining air, the discharged materials sprayed from the mist-spraying mechanism unit and a discharge flow path provided in a main body portion of the actuator communicates with the stem, such that the main body portion of the actuator is connected to and received within the fitting portion. Additionally, the main stock liquid and the viscosity lower agent pass through the discharge flow path of the main body portion, merge in the mixing unit, and proceed to the nozzle tip for dispensing. These features include the technical advantage of continuously maintaining a satisfactory discharge in the form of a foam by simply replacing with a new actuator or washing the actuator due to the above configuration. Therefore, the above features in combination with all other features recited in the independent and dependent claims are not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.